           Case MDL No. 2953 Document 1-2 Filed 06/05/20 Page 1 of 3



                  BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION

IN RE: COVIDIEN HERNIA MESH                                MDL No. ____
PRODUCTS LIABILITY LITIGATION

                            SCHEDULE OF RELATED ACTIONS

                                 Court
     Case Caption                                   Civil Action No.            Judge
                               (Division)
Plaintiff:                      C.D. Cal.            5:20-cv-00355     Hon. Dean D. Pregerson
Gary Northrup               (Eastern Division
                              – Riverside)
Defendants:
Covidien LP; Medtronic,
Inc.
Plaintiff:                      N.D. Cal.            3:19-cv-05709     Hon. William H. Alsup
Shari Annette Jorden         (San Francisco)

Defendants:
Covidien LP; Medtronic,
Inc.
Plaintiff:                      D. Mass.             1:20-cv-10144     Hon. Nathaniel M. Gorton
Quanita Monroe                  (Boston)

Defendants:
Medtronic, Inc.; Covidien
LP; Covidien U.S.
Holdings, Inc.
Plaintiff:                       S.D. Fla.           0:18-cv-61485     Hon. Rodolfo A. Ruiz
Gregory Dye                  (Ft. Lauderdale)

Defendant:
Covidien LP
Plaintiffs:                     E.D. La.             2:19-cv-13108     Hon. Mary Ann Vial
Alton Singletary;            (New Orleans)                             Lemmon
Catherine Singletary

Defendants:
Covidien LP; Medtronic,
Inc.




                                                1
           Case MDL No. 2953 Document 1-2 Filed 06/05/20 Page 2 of 3




                              Court
     Case Caption                              Civil Action No.             Judge
                            (Division)
Plaintiff:                  S.D. Miss.          3:19-cv-00795     Hon. Carlton W. Reeves
Edgar (Ed) Oliver            (Jackson)

Defendants:
Covidien Sales LLC;
Covidien LP; Covidien
Holding, Inc.; Tyco
Healthcare Group L.P.;
Medtronic, Inc.
Plaintiff:                    D.N.J.            1:19-cv-11981     Hon. Noel L. Hillman
Sharon Smith                (Camden)

Defendant:
Covidien LP
Plaintiff:                  S.D.N.Y.            1:18-cv-02939     Hon. Paul G. Gardephe
Karen Green               (Foley Square)

Defendant:
Covidien LP
Plaintiffs:                 S.D.N.Y.            1:19-cv-02851     Hon. Louis L. Stanton
Kenneth Dunham;           (Foley Square)
Martha Dunham

Defendant:
Covidien LP
Plaintiff:                  S.D.N.Y.            1:19-cv-02855     Hon. John G. Koeltl
Crystal Dunham            (Foley Square)

Defendant:
Covidien LP
Plaintiffs:                 S.D.N.Y.            1:19-cv-02857     Hon. John G. Koeltl
Jeffrey Krulewich; Nora   (Foley Square)
Krulewich

Defendant:
Covidien LP




                                           2
           Case MDL No. 2953 Document 1-2 Filed 06/05/20 Page 3 of 3




                            Court
     Case Caption                           Civil Action No.             Judge
                          (Division)
Plaintiffs:                W.D.N.Y.          6:17-cv-06085     Hon. Frank P. Geraci, Jr.
Sharon Black; Max Black   (Rochester)

Defendants:
Covidien, PLC d/b/a
Medtronic, Inc.; Tyco
Healthcare Group LP;
Tyco International;
Sofradim Production
SAS




                                        3
